Urgent insistence appears that the evidence introduced upon the hearing of appellant's plea of guilty does not measure up to the requirements of Art. 566 of our C.C.P. Said article provides that in case of a plea of guilty in a felony case, if the punishment is not absolutely fixed by law, a jury shall be impaneled to assess the punishment, and evidence submitted to enable them to decide thereupon. The allegation in the indictment in this case was burglary of a building alleged to be owned and occupied by Earl Z. Crowdus without his consent, and with the intent on the part of appellant to fraudulently take from such building property therein being and belonging to said Crowdus, etc. Crowdus testified that he was the clerk of the local Woodman Lodge on the date in question, and that the lodge room was entered, the safe broken open and a considerable quantity of money taken on two successive nights in December 1923. The confession of appellant contained the express admission that he in company with some others entered the Woodman Hall in question, broke open the safe and took therefrom the money. Not only do we regard the evidence given as being legal evidence, but we are further of opinion that it as much affected the attitude of the jury in fixing the punishment for the burglary in question, as would have been the case had Mr. Crowdus testified that as such clerk he had the care, management and control of the building. No objection was made to the testimony, and we do not regard the technical proposition as to whether the witnesses introduced in exact terms testified to those facts which would settle the nice point as to the ownership of a burglarized building, to be material, upon a plea of guilty, where the issue is as to how much punishment the jury should give.
The motion for rehearing will be overruled.
Overruled.